Title: To George Washington from William Heath, 15 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Hartford May 15. 1781.
                        
                        I arrived here yesterday afternoon, found the General Assembly sitting, presented your letter to Governor
                            Trumbull, together with a representation containing the spirit of my instructions. This morning I attended the Governor,
                            Council and the Representatives in Council-Chamber—when the papers were read, and I had an opportunity to speak on them—The papers were committed to a Committee of both houses. I have the pleasure to acquaint your Excellency, they had that
                            attention pai’d them which their interesting importance required—A resolution has passed to send on
                            immediately one hundred and sixty head of beef-cattle, which it is supposed will amount to five thousand rations per day
                            to the first of June—One thousand barrels of salted meat is also to be forwarded with the greatest dispatch—with a
                            quantity of rum—There is about a thousand barrels of salted meat deposited in this town—it has been repacked, and is well
                            stored. I shall endeavour in the morning to obtain a return of the whole quantity which has been procured in this
                            state—believe an accurate return has never been given in of the whole.
                        An addition is made to the Committee of both Houses, who are to proceed to the consideration of the great
                            Supply for the campaign. Their resolutions on this head, I think, will equall your expectations. I have
                            sent an express to Mr Phelps to forward all the beef-cattle he can command without a moments Delay. Shall proceed to Rhode
                            Island to morrow. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    